DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on September 13th, 2021, amended claim 1 is entered, and claims 9-10 are cancelled. 
Response to Arguments
Applicant's remarks and arguments with respect to the rejections under 35 U.S.C. 112(b) in Claim 10 have been fully considered. The rejections are withdrawn in view of the amendment.
Applicant’s arguments, filed on September 13th, 2021, with respect to the rejection of claims 1-3 under 35 U.S.C. 102 have been fully considered. Therefore, the rejections have been withdrawn in view of the amendment.
Applicant’s arguments, filed on September 13th, 2021, with respect to the rejection of claims 4-7 and 9-11 under 35 U.S.C. 102 and 103 have been fully considered but are not persuasive. Therefore, the rejections have been maintained.
At Pg. 6-7 of the Reply, Applicant argues that there is no prima facie case of obviousness established by the Examiner, further stating that “the ‘093 publication does not describe or suggest all elements of the currently claimed invention...There is no evidence or reasoning of record as to why one of skill would (i) have been motivated to alter the prior art to obtain the currently claimed invention and/or (ii) have reasonably expected the results obtained with the currently claimed configuration.” Examiner respectfully disagrees. "The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). The Applicant’s Specification does not prove criticality of the configurations or methods, since it does not provide any evidence that it is inventive. All of the claimed elements were known in the prior art and one skilled in the art could have determined the dimensions with no change in their respective functions and would have yielded nothing more than predictable results at the time of the invention. Therefore, the rejections are maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over DeArmond et al (U.S. Publication No. 2005/0240093; cited by Applicant; previously cited).
([0096]) comprising a thoractostomy tube having a proximal and distal end (Figures 1 and 4; flexible conduit 110 has a distal and proximal end; [0049]), the distal end configured for insertion into the chest of a subject (Figure 1; flexible conduit is inserted into a body cavity such as a chest; [0049]) and comprising one or more sensors (sensors 120; [0066]; Figure 4), the sensors having a sensor head comprising two or more non-embedded (the wires of sensors 120 may be partially embedded, which means that they would have a non-embedded portion; [0066]; Figure 4) wires forming arcs (sensor 120 comprises two wires forming electrodes in the tube wall; [0068]; Figure 4), the wires configured to contact the lung surface, intrathoracic milieu, or a surface of a non-lung intrathoracic structure or organ (sensors 120 are configured to contact the lung surface to determine the impedance thereof; [0013] and [0066]; Figure 4).  
DeArmond fails to disclose the arcs having a radius of curvature of about 0.5 to 4 mm.
However, DeArmond discloses that the wire arc can be configured in different dimensions (Length and width of a flexible conduit of a physiological change monitoring system may be specifically configured for the specific body cavity the flexible conduit is intended to occupy; [0071]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have disclosed that the wire arc has a radius of curvature of about 0.5 to 4 mm in order to ensure wires are of sufficient shape to contact the organ(s) targeted for measurements, since discovering the optimum value of a result effective variable involves only routine skill in the art.
Furthermore, it has been held that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device" MPEP 2144.04 IV. A.; Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). All of the claimed 
DeArmond’s (first embodiment) also fails to disclose the wires diverging from each other once they leave a transmission lead until the apex of the arc where the wires then converge and are coupled to a protective cap.
However, in the second embodiment, DeArmond discloses the wires diverging from each other once they leave a transmission lead (wires 250 diverge from each other when they enter intermediate portion 280; Figure 7) until the apex of the arc where the wires then converge (wires 250 converge as they approach arc 300; Figure 7) and are coupled to a protective cap (the ends of the wires 250 are embedded to a cap 290; Figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the two embodiments of DeArmond for the purpose of adding multiple sensor points, and a protective cap to the end of the tube to protect the sensors.

Regarding Claim 2, DeArmond discloses an articulation (protruding portion 230 is substantially an articulation; [0066]; Figure 4).  

Regarding Claim 3, DeArmond discloses that the articulation is configured to improve the signal-to-noise ratio of the signal generated by the sensors so as to maximize the detection of lung pleura to chest wall pleura contact, that is pleura-to-pleura apposition (a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, it meets the claim. In this case, the protrusion as taught by DeArmond will contact the lung wall away farther away from interference and reduce parasitic inductance in the sensor readings, thereby increasing SNR).  

Regarding Claim 4, DeArmond discloses that the articulation is a distance from the distal end of the thoractostomy tube (protrusion 230 positioned a number of centimeters from the distal end of conduit 110; [0066]; Figure 4).
DeArmond fails to disclose that the articulation is 3 to 15 cm from the distal end of the thoractostomy tube.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have disclosed that the distance is 3 to 15 cm in order to ensure the protrusion is located so as to not damage tissue during insertion, since discovering the optimum value of a result effective variable involves only routine skill in the art.
Furthermore, it has been held that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device" MPEP 2144.04 IV. A.; Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). All of the claimed elements were known in the prior art and one skilled in the art could have determined the dimensions with no change in their respective functions and would have yielded nothing more than predictable results at the time of the invention.

Regarding Claim 5, DeArmond discloses that one or more sensors are position in the distal portion of the thoractostomy tube (sensors 120 are in the distal portion of the conduit 110; Figure 4).
DeArmond fails to disclose that the position is 5 to 20 cm.

Furthermore, it has been held that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device" MPEP 2144.04 IV. A.; Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). All of the claimed elements were known in the prior art and one skilled in the art could have determined the dimensions with no change in their respective functions and would have yielded nothing more than predictable results at the time of the invention.

Regarding Claim 6, DeArmond discloses a non-embedded portion of the electrode or wire (the wires of sensors 120 are partially embedded, which means that they have a non-embedded portion; [0066]; Figure 4).
DeArmond fails to disclose that the non-embedded portion of the electrode or wire is about 0.1 to 5 mm in length.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have disclosed that the non-embedded portion of the electrode or wire is about 0.1 to 5 mm in length in order to ensure the sensors are of sufficient length to contact the lung tissue, since discovering the optimum value of a result effective variable involves only routine skill in the art.
Furthermore, it has been held that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). All of the claimed elements were known in the prior art and one skilled in the art could have determined the dimensions with no change in their respective functions and would have yielded nothing more than predictable results at the time of the invention.

Regarding Claim 7, DeArmond fails to disclose that the non-embedded portion of the electrode or wires has a diameter of about 0.01 to 0.5 mm.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have disclosed that the non-embedded portion of the electrode or wire has a diameter of about 0.01 to 0.5 mm in order to ensure the electrodes or wires are of sufficient diameter to contact the lung tissue, since discovering the optimum value of a result effective variable involves only routine skill in the art.
Furthermore, it has been held that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device" MPEP 2144.04 IV. A.; Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). All of the claimed elements were known in the prior art and one skilled in the art could have determined the dimensions with no change in their respective functions and would have yielded nothing more than predictable results at the time of the invention.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have disclosed that electrodes or wires have a minimal spacing of at least 0.1 mm and a maximum spacing up to 2 cm in order to prevent parasitic inductance during monitoring, since discovering the optimum value of a result effective variable involves only routine skill in the art. 
Furthermore, it has been held that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device" MPEP 2144.04 IV. A.; Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). All of the claimed elements were known in the prior art and one skilled in the art could have determined the dimensions with no change in their respective functions and would have yielded nothing more than predictable results at the time of the invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791